Citation Nr: 1442805	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-09 530	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to service-connected post-traumatic stress disorder (PTSD). 

2. Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  

3. Entitlement to an evaluation in excess of 70 percent for PTSD prior to February 28, 2014.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1997 until April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut in December 2011 and March 2012.
 

FINDING OF FACT

On August 5, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claims concerning entitlement to service connection for sleep apnea, entitlement to service connection for hypertension, and entitlement to an increased rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


